Citation Nr: 1441274	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for rectal disability, including hemorrhoids.  

2.   Entitlement to service connection for rectal disability, including hemorrhoids.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans' Affairs (VA).

In March 2013, a Board videoconference hearing was held before the undersigned Acting Veterans Law Judge (AVLJ); a transcript of the hearing is of record.    

Because the Veteran is shown to have other disability of the rectal area, similar to his hemorrhoids, the issues on appeal has been recharacterized as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App 1 (2009).   

The issue of entitlement to service connection for rectal disability, including hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. An unappealed March 2003 rating decision denied service connection claim for hemorrhoids. 

2. Additional evidence received since the March 2003 decision relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The March 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been submitted to reopen the service connection claim for rectal disability, including hemorrhoids.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the petition to reopen the claim for service connection for rectal disability, to include hemorrhoids, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

The Veteran petitions to reopen the previously denied claims of entitlement to service connection for hemorrhoids.

Service connection for hemorrhoids was denied by a March 2003 rating decision.   The Veteran was notified of this decision and his appellate rights in accordance with 38 C.F.R. § 19.25.  He did not initiate appellate review by submitting a notice of disagreement (NOD). See 38 C.F.R. §§ 20.200, 20.201, 20.302(a).  

Moreover, new and material evidence was not received within one year of the March 2003 rating decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  Thus, the March 2003 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim since the last final denial, whether the last denial was on the merits or on procedural grounds.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record. 
at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection is generally established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); accord Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for hemorrhoids was denied by the March 2003 rating decision essentially because any current hemorrhoids were not found to be related to service.  
Evidence received since the March 2003 rating decision essentially consists of the Veteran's assertion made during the March 2013 Board hearing that he has experienced continuity of hemorrhoid symptomatology since service; an April 2012 VA examination report, which shows no current diagnosis of hemorrhoids and no medical evidence linking any presumptive presence of hemorrhoids during service with post-service hemorrhoid disease, with the examiner not considering the Veteran's report of continuity of symptomatology; and a May 2013 VA colorectal consultation note indicating that the Veteran was experiencing fecal seepage.  

The Veteran's assertions of continuity of symptomatology are new, as they were not previously of record in relation to his earlier claim.  They also relate to an unestablished fact necessary to substantiate the claim (i.e. a potential relationship between reported hemorrhoids in service and current hemorrhoid or other rectal disability).  Additionally, in conjunction with the May 2013 VA colorectal consultation note showing rectal symptomatology in the form of fecal seepage and the other existing evidence of record showing treatment as early as 1978 for hemorrhoids and subsequent significant treatment for anal fissure and fistula, they raise a reasonable possibility of substantiating the claim under the low standard of Shade (i.e. they raise the possibility that the Veteran has had continuity of rectal symptomatology from service until the present, with a current symptom of fecal seepage).  Accordingly, the newly received evidence is new and material and the claim may be reopened.  38 C.F.R. § 3.156; Shade, 24 Vet. App. 110, 117 (2010)    


ORDER

New and material evidence having been received, the claim for service connection for rectal disability, including hemorrhoids, is reopened.  


REMAND

The Veteran was provided the VA examination in conjunction with his claim for service connection for rectal disability, including hemorrhoids, in April 2012.  Although the examiner determined that it was less likely than not that any current hemorrhoids were related to hemorrhoids presumed to have occurred in service, he did not take into account the Veteran's reported history of having continuity of hemorrhoid symptomatology since service, an account asserted by the Veteran during his March 2013 Board hearing.  Instead, he simply relied on the medical evidence in the claims file not including any record of post-service treatment for hemorrhoids prior to 1978.  Also, the examiner did not appear to consider whether the Veteran might have any other rectal disability other than hemorrhoids that could be related to service, including disability manifested by fecal seepage, a symptom shown during the May 2013 VA colorectal consultation.  Consequently, the Board finds that a new VA examination is necessary to assess the likely etiology of any current rectal disability, including hemorrhoids, fissure, fistula or disability manifested by fecal seepage.  Prior to arranging for the VA examination, the AOJ should obtain all records of VA colorectal treatment or evaluation dated from February 2011.   




Accordingly, the case is REMANDED for the following action:

1. Obtain all records of VA colorectal treatment or evaluation dated from February 2011.   

2.  Arrange for a VA examination by an appropriate medical professional, other than the physician who performed the April 2012 VA examination, to determine the likely etiology of any current rectal disability.  Any indicated tests should be performed.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  This review should include the service treatment records, post-service private and VA treatment records, the May 2012 VA examination report, the Veteran's March 2013 hearing testimony and any other information deemed pertinent.  The examiner should also take a detailed rectal history from the Veteran with particular attention to any rectal symptomatology experienced during service and during the period from separation in February 1968 until May 1978, when the first post-service medical evidence of hemorrhoids is shown in the record.  Also, for purposes of the examination, the examiner should assume that the Veteran experienced some level of hemorrhoid symptomatology during service. 

The examiner should assign diagnoses for any current rectal disability shown on examination.  The examiner should also comment whether the medical evidence of records show diagnosis of hemorrhoids or any other rectal disability at any time during the appeal period (i.e. from August 2010 to the present).  For any rectal disability diagnosed from August 2010 to the present, the examiner should provide an opinion whether such disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service.  The examiner should explain the rationale for all opinions given.  

3.  Review the examination report to ensure that it is in complete compliance with the remand instructions.  If not, take appropriate corrective action, to include obtaining an addendum.  

4.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


